Exhibit 10.1

 

SECOND AMENDMENT TO LEASE

 

DATE:                                                        April 20, 2015

 

PARTIES:            Capital Partners Industrial Fund I, LLLP

dba Prairie Crossroads Business Center

(“Landlord”)

 

Sunshine Heart, Inc. a Delaware Corporation

(“Tenant”)

 

RECITALS:

 

A.)                                Landlord, as successor in interest to Silver
Prairie Crossroads, LLC (the original landlord) and Tenant are the current
parties to that certain lease dated October 21, 2011 and the First Amendment to
Lease Agreement dated August 16, 2013 (collectively, the “Lease”) relating to
approximately 23,211 rentable square feet of space (the “Existing Premises”)
located at 12988 Valley View Road, Eden Prairie, MN 55344. (the “Building”).

 

B.)                                The parties have agreed to amend the Lease as
set forth herein.

 

AGREEMENT:

 

In consideration of the following terms and conditions, the parties agree as
follows:

 

1.)          Recitals.  The foregoing recitals are true and are incorporated
herein.

 

2.)          Effective Date.  The “Effective Date” of this Second Amendment to
Lease shall be April 1, 2016.

 

3.)          Extension Lease Term.  The Lease shall be extended for a period of
thirty-six (36) months expiring on March 31, 2019 (“Extension Lease Term”),
unless Expansion Option is exercised and effective as per the terms outlined in
paragraph #5, in which case, the Lease term shall expire on October 15, 2022.

 

4.)          Extension Lease Rate.  Until the Extension Lease Term, Tenant shall
pay Base Rent as provided in the Lease.  Commencing on the Extension Lease Term,
Tenant shall pay Base Rent initially in the amount of $8.00 per square foot,
with a $0.25 per square foot annual increases during the Extension Lease Term,
which is calculated as follows:

 

Month

 

Monthly Net Rental Amount

 

4/1/2016 – 3/31/2017

 

$

15,474.00

 

4/1/2017 – 3/31/2018

 

$

15,957.56

 

4/1/2018 – 3/31/2019

 

$

16,441.13

 

 

5.)          Expansion Option:  So long as Tenant is has not been in default
under any terms and conditions of the Lease beyond applicable cure periods, and
has not assigned the

 

--------------------------------------------------------------------------------


 

Lease or sublet any portion of the Existing Premises, Tenant has a one-time
option to expand the Existing Premises (“Expansion Option”)  by 11,924 square
feet of additional adjacent space as shown on Exhibit A and currently leased by
Vault Fitness (“Expansion Premises”) by giving written notice to Landlord on or
before March 1, 2017.  Tenant, at Tenant’s sole cost and expense, shall pay to
Landlord the sum of $15,000.00 at time of written notice to exercise its
Expansion Option per the terms as outlined in paragraph #6, which shall be
reimbursement to Landlord for the termination fee due to Vault Fitness for
termination of its lease for the Expansion Premises.

 

6.)          Expansion Lease Terms.  The Expansion Premises shall be delivered
to and leased by Tenant in its then current ‘as is’ condition as of October 15,
2017.  Landlord shall have no obligation to provide any improvements or
alterations to the Expansion Premises, provided, Landlord shall provide to
Tenant, subject to the terms and conditions herein, an improvement allowance of
$100,000.00 to apply towards Tenant’s building standard improvements to the
Expansion Premises, provided (i) all such improvements shall be subject to the
terms and conditions of the Lease and approved by Landlord in writing prior to
Tenant’s commencement of such improvements; and (ii) Tenant must complete such
improvements and submit to Landlord reimbursement for the same together with
final lien waivers for all such improvements no later than October 15, 2018, or
such improvement allowance or any unrequested balance thereof shall be forfeited
after such date.  Landlord shall pay to Tenant the allowance as so requested and
evidenced by the lien waivers within thirty (30) days of receipt of such written
request and all such lien waivers.  A new five (5) year lease term on all 35,135
square feet of space (which includes the Existing Premises and Expansion
Premises) will ensue when Tenant’s expansion commences on October 15, 2017, and
Tenant shall pay Base Rent to Landlord during such five year term on all 35,135
square feet at the “Expansion Rates” that follow:

 

Month

 

Monthly Net Rental Amount

 

10/15/2017 – 3/31/2018

 

$

24,155.31

 

4/1/2018 – 3/31/2019

 

$

24,887.29

 

4/1/2019 – 3/31/2020

 

$

25,619.27

 

4/1/2020 – 3/31/2021

 

$

26,351.25

 

4/1/2021 – 3/31/2022

 

$

27,083.23

 

4/1/2022 – 10/15/2022

 

$

27,815.21

 

 

If Tenant exercises its option for the Expansion Premises, as of October 15,
2017, the definition of “Premises” in the Lease shall include the Existing
Premises and the Expansion Premises.

 

--------------------------------------------------------------------------------


 

7.)          Expansion Security Deposit.  Tenant’s expansion into the Expansion
Premises shall be subject to an additional security deposit to be determined by
Landlord within a reasonable time of Tenant’s exercising said Expansion Option
after review of Tenant’s then current audited financials, which shall be
provided to Landlord simultaneously upon Tenant exercising such Expansion
Option.

 

8.)          Interpretation of Second Amendment to Lease.  In the event of any
conflict between the Lease and this Second Amendment, the terms of this Second
Amendment to Lease shall continue in full force and effect. All capitalized
terms contained in this Second Amendment to Lease, unless specifically defined
herein, shall have the meaning ascribed to them in the Lease.

 

9.)          Tax/Operating Expense.  Tenant shall be responsible for its
Proportionate Share of the taxes and all other Operating Expenses associated
with the Premises and Building, and if Tenant exercises its Expansion Option, as
of October 15, 2017, Tenant’s Proportionate Share shall be increased to 43.5%.

 

10.)   Binding Effect.  This Second Amendment to lease shall bind and inure to
the benefit of the parties hereto and their respective heirs, successors and
assigns.

 

(Balance of page left intentionally blank; signatures appear on next page)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Second Amendment to
Lease to be executed as of the day and year first above written.

 

 

Landlord

 

Capital Partners Industrial Fund I, LLLP

 

dba Prairie Crossroads Business Center

 

A Minnesota Limited Liability Limited Partnership

 

 

 

 

 

 

 

By:

/S/ JASON SIMEK

 

 

 

 

Printed Name:

Jason Simek

 

 

 

 

Title:

General Partner

 

 

 

 

 

Tenant

 

 

Sunshine Heart, Inc. a Delaware Corporation

 

 

 

 

 

 

 

By:

/S/ CLAUDIA DRAYTON

 

 

 

 

Printed Name:

Claudia Drayton

 

 

 

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

[g97031kei001.jpg]

 

--------------------------------------------------------------------------------